DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rofougaran (U.S. PG-PUB NO. 2010/0232474) and Laroia (U.S. PG-PUB NO. 2006/0099915) appear to be the closest prior arts on record. selecting a subset of usage scenarios from a group of predetermined usage scenarios according to a usage condition of a communication device, an impedance circuit being adjusted based on a subset of different tuning scenarios corresponding to the subset of usage scenarios to facilitate an impedance match to an antenna of the communication device; obtaining a group of operational parameters for each tuning scenario change between the subset of different tuning scenarios, wherein the group of operational parameters include multiple operational parameters obtained at each of the subset of different tuning scenarios at different times; processing the multiple operational parameters corresponding to the subset of different tuning scenarios to obtain a processed operational parameter for each tuning scenario, resulting in a plurality of processed operational parameters; and selecting a tuning scenario of the subset of different tuning scenarios to obtain a target tuning scenario based on a determination as to which of the plurality of processed operational parameters correlates with a predetermined performance goal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664